OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21750 Kayne Anderson Energy Total Return Fund, Inc. (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100 Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Energy Total Return Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 6, 2013 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson Energy Total Return Fund, Inc. 7/1/2012 - 6/30/2013 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CAPITAL PRODUCTS PARTNERS L.P. CPLP Y11082107 7/23/2012 ELECT: I YES FOR FOR DIRECTOR: ABEL RASTERHOFF DIRECTOR: D.P. CHRISTACOPOULOS SEADRILL LIMITED SDRL G7954E1057 9/21/2012 TO RE-ELECT AS DIRECTOR: I YES FOR FOR JOHN FREDRIKSEN TOR OLAV TROIM KATE BLANKENSHIP KATHRINE FREDRIKSEN CARL ERIK STEEN RE-APPOINT AND AUTHORIZE: I YES FOR FOR PRICEWATERHOUSECOOPERS, AS OF OLSO, NORWAY AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION. APPROVE: I YES FOR FOR THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$800,, 2012. GOLAR LNG PARTNERS LP GMLP Y2745C102 9/21/2012 TO ELECT: I YES FOR FOR BART VELDHUIZEN AS A CLASS I DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR CARL ERIK STEEN AS A CLASS II DIRECTOR OF THE PARNTERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR HANS PETTER AAS AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR PAUL LEAND JR, AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/6/2012 TO ELECT: I YES FOR FOR DIRECTOR: JOHN KARAKADAS DIRECTOR: RPBERT PIEROT RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. GOLAR LNG PARTNERS LP GMLP Y2745C102 9/21/2012 TO ELECT: I YES FOR FOR BART VELDHUIZEN AS A CLASS I DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR CARL ERIK STEEN AS A CLASS II DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR HANS PETTER AAS AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR PAUL LEAND JR., AS A CLASS III DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 TO APPROVE: I YES AGAINST AGAINST THE ADOPTION OF AN AMENDMENT TO SECTION 13.9 OF THE PARTNERSHIP'S FIRST AMENDED AND RESTATED AGREEMENT OF THE LIMITED PARTNERSHIP TO REDUCE THE QUORUM REQUIREMENT FOR MEETINGS OF THE LIMITED PARTNERS FROM A MAJORITY TO 33 1/3% OF THE OUTSTANDING UNITS OF THE PARTNERSHIP. MAGELLAN MIDSTREAM PARTNERS LP MMP 4/25/2013 TO ELECT AS DIRECTOR: WALTER R. ARNHEIM I YES FOR FOR PATRICK C. EILERS I YES FOR FOR ADVISORY RESOLUTION: I YES FOR FOR TO APPROVE EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT AUDITOR. CENTERPOINT ENERGY, INC. CNP 15189T107 4/25/2013 ELECTION OF DIRECTOR: MILTON CARROLL I NO N/A FOR MICHAEL P. JOHNSON I NO N/A FOR JANIECE M. LONGORIA I NO N/A FOR DAVID M. MCCLANAHAN I NO N/A FOR SUSAN O. RHENEY I NO N/A FOR R.A. WALKER I NO N/A FOR PETER S. WAREING I NO N/A FOR RATIFY: I NO N/A FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2013. APPROVE: I NO N/A FOR THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. PEABODY ENERGY CORPORATION BTU 4/29/2013 DIRECTOR: GREGORY H. BOYCE I YES FOR FOR WILLIAM A. COLEY I YES FOR FOR WILLIAM E. JAMES I YES FOR FOR ROBERT B. KARN III I YES FOR FOR HENRY E. LENTZ I YES FOR FOR ROBERT A. MALONE I YES FOR FOR WILLIAM C. RUSNACK I YES FOR FOR JOHN F. TURNER I YES FOR FOR SANDRA A. VAN TREASE I YES FOR FOR ALAN H. WASHKOWITZ I YES FOR FOR RATIFICATION: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ADVISORY RESOLUTION: I YES FOR FOR TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. APPROVAL: I YES FOR FOR OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE 2 SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING LOBBYING ACTIVITIES. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING AN INDEPENDENT BOARD CHAIR. SPECTRA ENERGY CORP. SE 4/30/2013 ELECTION OF DIRECTOR: WILLIAM T. ESREY I YES FOR FOR GREGORY L. EBEL I YES FOR FOR AUSTIN A. ADAMS I YES FOR FOR JOSEPH ALVARADO I YES FOR FOR PAMELA L. CARTER I YES FOR FOR F. ANTHONY COMPER I YES FOR FOR PETER B. HAMILTON I YES FOR FOR DENNIS R. HENDRIX I YES FOR FOR MICHAEL MCSHANE I YES FOR FOR MICHAEL G. MORRIS I YES FOR FOR MICHAEL E.J. PHELPS I YES FOR FOR RATIFICATION: I YES FOR FOR OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ADVISORY RESOLUTION: I YES FOR FOR TO APPROVE EXECUTIVE COMPENSATION. SHAREHOLDER PROPOSAL: S YES AGAINST FOR CONCERNING DISCLOSURE OF POLITICAL CONTRIBUTIONS. SHAREHOLDER PROPOSAL: S YES AGAINST FOR CONCERNING FUGITIVE METHANE EMISSIONS REPORT. BONAVISTA ENERGY CORPORATION BNP 09784Y108 5/2/2013 DIRECTOR: KEITH A. MACPHAIL I YES FOR FOR RONALD J. POELZER I YES FOR FOR IAN S. BROWN I YES FOR FOR MICHAEL M. KANOVSKY I YES FOR FOR HARRY L. KNUTSON I YES FOR FOR MARGARET A. MCKENZIE I YES FOR FOR JASON E. SKEHAR I YES FOR FOR CHRISTOPHER P. SLUBICKI I YES FOR FOR WALTER C. YEATES I YES FOR FOR APPOINTMENT: I YES FOR FOR OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF BONAVISTA ENERGY CORPORATION AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. RESOLUTION: I YES FOR FOR THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR, APPROVING THE 2 RESOLUTION: I YES FOR FOR THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR, APPROVING CERTAIN AMENDMENTS TO THE STOCK OPTION PLAN OF BONAVISTA ENERGY CORPORATION, INCLUDING THE CONVERSION OF THE STOCK OPTION PLAN FROM A ROLLING PLAN TO A FIXED PLAN, ALL AS MORE PARTICULARLY DESCRIBED IN THE INFORMATION CIRCULAR. TESORO CORPORATION TSO 5/1/2013 ELECTION OF DIRECTOR: RODNEY F. CHASE I YES FOR FOR GREGORY J. GOFF I YES FOR FOR ROBERT W. GOLDMAN I YES FOR FOR STEVEN H. GRAPSTEIN I YES FOR FOR DAVID LILLEY I YES FOR FOR MARY PAT MCCARTHY I YES FOR FOR J.W. NOKES I YES FOR FOR SUSAN TOMASKY I YES FOR FOR MICHAEL E. WILEY I YES FOR FOR PATRICK Y. YANG I YES FOR FOR ADVISORY VOTE: I YES FOR FOR TO APPROVE EXECUTIVE COMPENSATION. APPROVE: I YES FOR FOR THE TESORO CORPORATION AMENDED AND RESTATED 2011 LONG-TERM INCENTIVE PLAN. RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. KEYERA CORP. KEY 5/7/2013 APPOINTMENT: I YES FOR FOR OF DELOITTE LLP AS AUDITORS OF KEYERA FOR A TERM EXPIRING AT THE CLOSE OF THE NEXT ANNUAL MEETING OF SHAREHOLDERS. DIRECTOR: JAMES V. BERTRAM I YES FOR FOR ROBERT B. CATELL I YES FOR FOR MICHAEL B.C. DAVIES I YES FOR FOR DOUGLAS J. HAUGHEY I YES FOR FOR NANCY M. LAIRD I YES FOR FOR DONALD J. NELSON I YES FOR FOR H. NEIL NICHOLS I YES FOR FOR MICHAEL J. NORRIS I YES FOR FOR WILLIAM R. STEDMAN I YES FOR FOR RESOLUTION: I YES FOR FOR THE FULL TEXT OF WHICH IS SET FORTH IN SCHEDULE B TO THE INFORMATION CIRCULAR PUBLISHED BY KEYERA IN CONNECTION WITH THE MEETING, TO RATIFY, CONFIRM, AND APPROVE THE ADVANCE NOTICE BYLAW, AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR UNDER THE HEADING "MATTERS TO BE ACTED UPON AT THE MEETING" AND IN SCHEDULE B. RESOLUTION: I YES FOR FOR THE FULL TEXT OF WHICH IS SET FORTH IN SCHEDULE C TO THE CIRCULAR, TO APPROVE AMENDMENTS TO THE ARTICLES OF KEYERA ON SUBSTANTIALLY THE TERMS SET OUT IN SCHEDULE C TO THE CIRCULAR, INCLUDING THE CREATION OF A LIMITED NUMBER OF PREFERRED SHARES WITHOUT NOMINAL OR PAR VALUE TO BE REFERRED TO AS THE "FIRST PREFERRED SHARES" AND A LIMITED NUMBER OF PREFERRED SHARES WITHOUT NOMINAL OR PAR VALUE TO BE REFERRED TO AS THE "SECOND PREFERRED SHARES", AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR UNDER THE HEADING "MATTERS TO BE ACTED UPON AT THE MEETING" AND IN SCHEDULE C. OCCIDENTAL PETROLEUM CORPORATION OXY 5/3/2013 ELECTION OF DIRECTOR: SPENCER ABRAHAM I YES FOR FOR HOWARD I. ATKINS I YES FOR FOR STEPHEN I. CHAZEN I YES FOR FOR EDWARD P. DJEREJIAN I YES FOR FOR JOHN E. FEICK I YES FOR FOR MARGARET M. FORAN I YES FOR FOR CARLOS M. GUTIERREZ I YES FOR FOR RAY R. IRANI I YES FOR FOR AVEDICK B. POLADIAN I YES FOR FOR AZIZ D. SYRIANI I YES FOR FOR ADVISORY VOTE: I YES FOR FOR APPROVING EXECUTIVE COMPENSATION. RATIFICATION: I YES FOR FOR OF SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS. APPROVAL: S YES AGAINST FOR OF STOCKHOLDER RIGHT TO ACT BY WRITTEN CONSENT. ENBRIDGE INC. ENB 29250N105 5/8/2013 DIRECTORS: DAVID A. ARLEDGE I YES FOR FOR JAMES J. BLANCHARD I YES FOR FOR J. LORNE BRAITHWAITE I YES FOR FOR J. HERB ENGLAND I YES FOR FOR CHARLES W. FISCHER I YES FOR FOR V.M. KEMPSTON DARKES I YES FOR FOR DAVID A. LESLIE I YES FOR FOR AL MONACO I YES FOR FOR GEORGE K. PETTY I YES FOR FOR CHARLES E. SHULTZ I YES FOR FOR DAN C. TUTCHER I YES FOR FOR CATHERINE L. WILLIAMS I YES FOR FOR APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS AUDITORS. VOTE: ON THE APPROACH TO EXECUTIVE COMPENSATION. I YES FOR FOR KINDER MORGAN, INC. KMI 49456B1017 5/7/2013 DIRECTOR: RICHARD D. KINDER I YES FOR FOR C. PARK SHAPER I YES FOR FOR STEVEN J. KEAN I YES FOR FOR ANTHONY W. HALL, JR. I YES FOR FOR DEBORAH A. MACDONALD I YES FOR FOR MICHAEL MILLER I YES FOR FOR MICHAEL C. MORGAN I YES FOR FOR FAYEZ SAROFIM I YES FOR FOR JOEL V. STAFF I YES FOR FOR JOHN STOKES I YES FOR FOR ROBERT F. VAGT I YES FOR FOR RATIFICATION: I YES FOR FOR OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. CONSOL ENERGY INC. CNX 20854P109 5/8/2013 DIRECTOR: J. BRETT HARVEY I YES FOR FOR PHILIP W. BAXTER I YES FOR FOR JAMES E. ALTMEYER, SR. I YES FOR FOR WILLIAM E. DAVIS I YES FOR FOR RAJ K. GUPTA I YES FOR FOR DAVID C. HARDESTY JR. I YES FOR FOR JOHN T. MILLS I YES FOR FOR WILLIAM P. POWELL I YES FOR FOR JOSEPH T. WILLIAMS I YES FOR FOR APPROVAL: I YES FOR FOR OF THE AMENDED AND RESTATED CONSOL ENERGY INC. EXECUTIVE ANNUAL INCENTIVE PLAN. RATIFICATION: I YES FOR FOR OF ANTICIPATED SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. APPROVAL: I YES FOR FOR OF COMPENSATION PAID TO CONSOL ENERGY INC'S NAMED EXECUTIVES. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING POLITICAL CONTRIBUTIONS. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING A CLIMATE CHANGE REPORT. ENERPLUS CORPORATION ERF 5/10/2013 DIRECTOR: DAVID H. BARR I YES FOR FOR EDWIN V. DODGE I YES FOR FOR JAMES B. FRASER I YES FOR FOR ROBERT B. HODGINS I YES FOR FOR GORDON J. KERR I YES FOR FOR SUSAM M. MACKENZIE I YES FOR FOR DOUGLAS R. MARTIN I YES FOR FOR DONALD J. NELSON I YES FOR FOR DAVID P. O'BRIEN I YES FOR FOR ELLIOTT PEW I YES FOR FOR GLEN D. ROANE I YES FOR FOR SHELDON B. STEEVES I YES FOR FOR APPOINT: I YES FOR FOR DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION. RESOLUTION: I YES FOR FOR THE TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR, TO APPROVE THE CONTINUATION AND AMENDMENT AND RESTATEMENT OF THE CORPORATION'S SHAREHOLDER RIGHTS PLAN. PEMBINA PIPELINE CORPORATION PBA 5/10/2013 DIRECTOR: GRANT D. BILLING I YES FOR FOR THOMAS W. BUCHANAN I YES FOR FOR ALLAN L. EDGEWORTH I YES FOR FOR RANDALL J. FINDLAY I YES FOR FOR LORNE B. GORDON I YES FOR FOR DAVID M.B. LEGRESLEY I YES FOR FOR ROBERT B. MICHALESKI I YES FOR FOR LESLIE A. O'DONOGHUE I YES FOR FOR JEFFREY T. SMITH I YES FOR FOR TO APPOINT: I YES FOR FOR KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION FOR THE ENSUING FINANCIAL YEAR AT A REMUNERATION TO BE FIXED BY MANAGEMENT. TO ACCEPT: I YES FOR FOR THE APPROACH TO EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. RESOLUTION: I YES FOR FOR APPROVING AND AUTHORIZING AN AMENDMENT TO THE ARTICLES TO CHANGE THE DESIGNATION AND TERMS OF THE CORPORATION'S EXISTING INTERNALLY HELD PREFERRED SHARES AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. RESOLUTION: I YES FOR FOR APPROVING AND AUTHORIZING AN AMENDMENT TO THE ARTICLES TO CREATE A NEW CLASS OF PREFERRED SHARES DESIGNATED AS A "CLASS A PREFERRED SHARES" AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. RESOLUTION: I YES FOR FOR APPROVING AND AUTHORIZING AN AMENDMENT TO THE ARTICLES TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS OF PEMBINA FROM 11 TO 13 AS MORE PARTICULARLY DESCRBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. RESOLUTION: I YES FOR FOR TO CONTINUE, AND AMEND AND RESTATE THE SHAREHOLDER RIGHTS PLAN AGREEMENT AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. PHILLIPS 66 PSX 5/8/2013 ELECTION OF DIRECTOR: GREG C. GARLAND I YES FOR FOR JOHN E. LOWE I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. APPROVE: I YES FOR FOR ADOPTION OF THE 2 ADVISORY VOTE: I YES FOR FOR ON THE APPROVAL OF THE EXECUTIVE COMPENSATION PLAN. ADVISORY VOTE: ON THE FREQUENCY OF THE STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. 1 YEAR I YES FOR FOR 2 YEARS 3 YEARS ABSTAIN CROSSTEX ENERGY, L.P. XTEX 22765U102 5/9/2013 APPROVE: I YES FOR FOR THE AMENDED AND RESTATED CROSSTEX ENERGY GP, LLC LONG-TERM INCENTIVE PLAN (INCLUDING AN INCREASE IN THE NUMBER OF COMMON UNITS AVAILABLE FOR ISSUANCE THEREUNDER). CONOCOPHILLIPS COP 20825C104 5/14/2013 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE I YES FOR FOR RICHARD H. AUCHINLECK I YES FOR FOR JAMES E. COPELAND, JR. I YES FOR FOR JODY L. FREEMAN I YES FOR FOR GAY HUEY EVANS I YES FOR FOR RYAN M. LANCE I YES FOR FOR MOHD H. MARICAN I YES FOR FOR ROBERT A. NIBLOCK I YES FOR FOR HARALD J. NORVIK I YES FOR FOR WILLIAM E. WADE, JR. I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. ADVISORY APPROVAL: I YES FOR FOR OF EXECUTIVE COMPENSATION. REPORT: S YES AGAINST FOR ON GRASSROOTS LOBBYING EXPENDITURES. VOTE: S YES AGAINST FOR GREENHOUSE GAS REDUCTION TARGETS. VOTE: S YES AGAINST FOR GENDER IDENTITY NON-DISCRIMINATION. NISOURCE INC. NI 65473P105 5/14/2013 ELECTION OF DIRECTOR: RICHARD A. ABDOO I YES FOR FOR ARISTIDES S. CANDRIS I YES FOR FOR SIGMUND L. CORNELIUS I YES FOR FOR MICHAEL E. JESANIS I YES FOR FOR MARTY R. KITTRELL I YES FOR FOR W. LEE NUTTER I YES FOR FOR DEBORAH S. PARKER I YES FOR FOR ROBERT C. SKAGGS, JR. I YES FOR FOR TERESA A. TAYLOR I YES FOR FOR RICHARD L. THOMPSON I YES FOR FOR CAROLYN Y. WOO I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCH LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. CONSIDER: I YES FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. CONSIDER: S YES AGAINST FOR A STOCKHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. CONSIDER: S YES AGAINST FOR A STOCKHOLDER PROPOSAL REGARDING A POLICY TO END BENCHMARKING CEO COMPENSATION. HOLLYFRONTIER CORPORATION HFC 5/15/2013 ELECTION OF DIRECTOR: DOUGLAS Y. BECH I YES FOR FOR BUFORD P. BERRY I YES FOR FOR LELDON E. ECHOLS I YES FOR FOR R. KEVIN HARDAGE I YES FOR FOR MICHAEL C. JENNINGS I YES FOR FOR ROBERT J. KOSTELNIK I YES FOR FOR JAMES H. LEE I YES FOR FOR ROBERT G. MCKENZIE I YES FOR FOR FRANKLIN MYERS I YES FOR FOR MICHAEL ROSE I YES FOR FOR TOMMY VALENTA I YES FOR FOR ADVISORY VOTE: I YES FOR FOR TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 OGE ENERGY CORP. OGE 5/16/2013 DIRECTOR: JAMES H. BRANDI I YES FOR FOR WAYNE H. BRUNETTI I YES FOR FOR LUKE R. CORBETT I YES FOR FOR PETER B. DELANEY I YES FOR FOR JOHN D. GROENDYKE I YES FOR FOR KIRK HUMPHREYS I YES FOR FOR ROBERT KELLEY I YES FOR FOR ROBERT O. LORENZ I YES FOR FOR JUDY R. MCREYNOLDS I YES FOR FOR LEROY C. RICHIE I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2013. ADVISORY VOTE: I YES FOR FOR TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. AMENDMENT: I YES FOR FOR OF RESTATED CERTIFICATION OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. APPROVAL: I YES FOR FOR OF THE OGE ENERGY CORP. 2 APPROVAL: I YES FOR FOR OF THE OGE ENERGY CORP. 2 AMENDMENT: I YES FOR FOR OF THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 225,000,,000,000. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING REINCORPORATION IN DELAWARE. THE WILLIAMS COMPANIES, INC. WMB 5/16/2013 ELECTION OF DIRECTOR: I YES FOR FOR ALAN S. ARMSTRONG I YES FOR FOR JOSEPH R. CLEVELAND I YES FOR FOR KATHLEEN B. COOPER I YES FOR FOR JOHN A. HAGG I YES FOR FOR JUANITA H. HINSHAW I YES FOR FOR RALPH IZZO I YES FOR FOR FRANK T. MACINNIS I YES FOR FOR STEVEN W. NANCE I YES FOR FOR MURRAY D. SMITH I YES FOR FOR JANICE D. STONEY I YES FOR FOR LAURA A. SUGG I YES FOR FOR RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2013. APPROVAL: I YES FOR FOR BY NONBINDING ADVISORY VOTE, OF THE COMPANY'S EXECUTIVE COMPENSATION. TRANSOCEAN LTD RIG H8817H100 5/17/2013 APPROVAL: I YES FOR FOR OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENT OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 APPROPRIATION: I YES FOR FOR OF THE AVAILABLE EARNINGS FOR FISCAL YEAR 2012. APPROVAL: I YES FOR FOR OF THE COMPANY'S PAYMENT OF A DIVIDEND IN PRINCIPLE. COMPANY DISTRIBUTION PROPOSAL: I NO IN AN AMOUNT OF USD 2.24 PER SHARE. ICAHN GROUP DISTRIBUTION PROPOSAL: S YES AGAINST FOR IN AN AMOUNT OF 4.00 PER SHARE. READOPTION: I YES FOR AGAINST OF AUTHORIZED SHARE CAPITAL ALLOWING THE BOARD OF DIRECTORS TO ISSUE UP TO A MAXIMUM OF 74,728, REPEAL: S YES FOR AGAINST OF STAGGERED BOARD. DIRECTOR: FREDERICO F. CURADO I YES FOR AGAINST STEVEN L. NEWMAN I YES FOR AGAINST THOMAS W. CASON I YES AGAINST AGAINST ROBERT M. SPRAGUE I YES AGAINST AGAINST J. MICHAEL TALBERT I YES AGAINST AGAINST JOHN J. LIPINSKI S YES FOR AGAINST JOSE MARIA ALAPONT S YES FOR AGAINST SAMUEL MERKSAMER S YES FOR AGAINST APPOINTMENT: I YES FOR FOR OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2& YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE-YEAR TERM. ADVISORY VOTE: S YES FOR FOR TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. ONEOK, INC. OKE 5/22/2013 ELECTION OF DIRECTOR: JAMES C. DAY I YES FOR FOR JULIE H. EDWARDS I YES FOR FOR WILLIAMS L. FORD I YES FOR FOR JOHN W. GIBSON I YES FOR FOR BERT H. MACKIE I YES FOR FOR STEVEN J. MALCOLM I YES FOR FOR JIM W. MOGG I YES FOR FOR PATTYE L. MOORE I YES FOR FOR GARY D. PARKER I YES FOR FOR EDUARDO A. RODRIGUEZ I YES FOR FOR RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTRED PUBLIC ACCOUNTING FIRM. APPROVE: I YES FOR FOR THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE EQUITY COMPENSATION PLAN. ADVISORY VOTE: I YES FOR FOR TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. SHAREHOLDER PROPOSAL: S YES AGAINST FOR REGARDING PUBLICATION OF A REPORT ON METHANE EMISSIONS. THE SOUTHERN COMPANY SO 5/22/2013 ELECTION OF DIRECTOR: J.P. BARANCO I YES FOR FOR J.A. BOSCIA I YES FOR FOR H.A. CLARK III I YES FOR FOR T.A. FANNING I YES FOR FOR D.J. GRAIN I YES FOR FOR H.W. HABERMEYER, JR. I YES FOR FOR V.M. HAGEN I YES FOR FOR W.A. HOOD, JR. I YES FOR FOR D.M. JAMES I YES FOR FOR D.E. KLEIN I YES FOR FOR W.G. SMITH, JR. I YES FOR FOR S.R. SPECKER I YES FOR FOR E.J. WOOD III I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. ADVISORY VOTE: I YES FOR FOR TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION. RATIFICATION: I YES FOR FOR OF BY-LAW AMENDMENT. AMENDMENT: I YES FOR FOR TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE TWO-THIRDS SUPERMAJORITY REQUIREMENTS IN ARTICLE ELEVENTH TO A MAJORITY VOTE. AMENDMENT: I YES FOR FOR TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE 75% SUPERMAJORITY REQUIREMENTS IN ARTICLE THIRTEENTH TO A TWO-THIRDS VOTE. CRESCENT POINT ENERGY CORP. CPG 22576C101 5/30/2013 TO FIX: I YES FOR FOR THE NUMBER OF DIRECTORS OF THE CORPORATION FOR THE ENSUING YEAR AT SEVEN (7). DIRECTOR: PETER BANNISTER I YES FOR FOR PAUL COLBORNE I YES FOR FOR KENNEY F. CUGNET I YES FOR FOR D. HUGH GILLARD I YES FOR FOR GERALD A. ROMANZIN I YES FOR FOR SCOTT SAXBERG I YES FOR FOR GREGORY G. TURNBULL I YES FOR FOR RESOLUTION: I YES FOR FOR TO APPROVE AMENDMENTS TO THE CORPORATION'S ARTICLES OF INCORPORATION TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS THE CORPORATION MAY HAVE FROM SEVEN (7) TO ELEVEN (11) DIRECTORS. RESOLUTION: I YES FOR FOR TO ADOPT A BY-LAW PROVIDING ADVANCE NOTICE REQUIREMENTS FOR THE NOMINATION OF DIRECTORS. APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THECORPORATION AND AUTHORIZE THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION AS SUCH. ADVISORY RESOLUTION: I YES FOR FOR TO ACCEPT THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION. MARKWEST ENERGY PARTNERS L P MWE 5/29/2013 DIRECTOR: FRANK M. SEMPLE I YES FOR FOR DONALD D. WOLF I YES FOR FOR KEITH E. BAILEY I YES FOR FOR MICHAEL L. BEATTY I YES FOR FOR CHARLES K. DEMPSTER I YES FOR FOR DONALD C. HEPPERMANN I YES FOR FOR RANDALL J. LARSON I YES FOR FOR ANNE E. FOX MOUNSEY I YES FOR FOR WILLIAM P. NICOLETTI I YES FOR FOR RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. BUCKEYE PARTNERS, L.P. BPL 6/4/2013 DIRECTOR: OLIVER G. RICHARD, III I YES FOR FOR CLARK C. SMITH I YES FOR FOR FRANK S. SOWINSKI I YES FOR FOR APPROVE: I YES FOR FOR THE COMPANY'S 2013 LONG-TERM INCENTIVE PLAN. RATIFY: I YES FOR FOR THE SELECTION OF DELOITTE & TOUCHE LLPS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. PVR PARTNERS, L.P. PVR 6/5/2013 DIRECTOR: ROBERT J. HALL I YES FOR FOR MARSHA R. PERELMAN I YES FOR FOR APPROVE: I YES FOR FOR THE ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR THE APPOINTMENT OF KPMG LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 TEEKAY CORPORATION TK Y8564W103 6/12/2013 DIRECTOR: PETER S. JANSON I YES FOR FOR EILEEN A MERCIER I YES FOR FOR TORE I. SANDVOLD I YES FOR FOR BREITBURN ENERGY PARTNERS L.P. BBEP 6/19/2013 DIRECTOR: HALBERT S. WASHBURN I YES FOR FOR CHARLES S. WEISS I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. KNOT OFFSHORE PARTNERS LP KNOP Y48125101 6/25/2013 ELECT: EDWARD ANDREW WARYAS, JR. AS A CLASS I DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR ANDREW BEVERIDGE AS A CLASS II DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR JOHN COSTAIN AS A CLASS III DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR HANS PETTER AAS AS A CLASS IV DIRECTOR, WHOSE TERM WILL EXPIRE AT THE 2 I YES FOR FOR PENGROWTH ENERGY CORPORATION PGH 70706P104 6/25/2013 APPOINT: I YES FOR FOR KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. DIRECTOR: DEREK W. EVANS I YES FOR FOR JOHN B. ZAOZIRNY I YES FOR FOR WAYNE K. FOO I YES FOR FOR KELVIN B. JOHNSTON I YES FOR FOR JAMES D. MCFARLAND I YES FOR FOR MICHAEL S. PARRETT I YES FOR FOR A. TERENCE POOLE I YES FOR FOR BARRY D. STEWART I YES FOR FOR D. MICHAEL G. STEWART I YES FOR FOR TO CONSIDER: I YES FOR FOR AND IF DEEMED ADVISABLE, APPROVE AN ORDINARY RESOLUTION APPROVING CERTAIN AMENDMENTS TO THE LONG TERM INCENTIVE PLAN OF THE CORPORATION, THE FULL TEXT OF WHICH RESOLUTION IS SET FORTH IN THE INFORMATION CIRCULAR. TO CONSIDER: I YES FOR FOR AND IF DEEMED ADVISABLE, APPROVE AN ORDINARY RESOLUTION AUTHORIZING AND APPROVING UNALLOCATED AWARDS ISSUABLE PURSUANT TO THE LONG TERM INCENTIVE PLAN OF THE CORPORATION, THE FULL TEXT OF WHICH RESOLUTION IS SET FORTH IN THE INFORMATION CIRCULAR OF THE CORPORATION DATED MAY 24, 2013. TO CONSIDER: I YES FOR FOR AND IF DEEMED ADVISABLE, APPROVE AN ORDINARY RESOLUTION TO CONFIRM AND RATIFY THE ADVANCE NOTICE BY-LAW OF THE CORPORATION, THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR. TO VOTE: I YES FOR FOR IN AN ADVISORY, NON-BINDING CAPACITY ON A RESOLUTION TO ACCEPT THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, THE FULL TEXT OF WHICH RESOLUTION IS SET FORTH IN THE INFORMATION CIRCULAR.
